Exhibit 10.13

 

AMENDMENT TO THE 1998 STOCK OPTION PLAN

FOR TRINITY CAPITAL CORPORATION

 

The Board of Directors for TRINITY CAPITAL CORPORATION, a New Mexico
Corporation, hereby amends THE 1998 STOCK OPTION PLAN FOR TRINITY CAPITAL
CORPORATION (the “1998 Plan”) on this 14th day of March 2008, adopts the
following changes to the 1998 Plan to comply with the rules contained within the
Internal Revenue Code Section 409A.

A.        Section 5 entitled “Option Price” shall hereby be amended and restated
to comply with the provisions of Section 409A of the Code as follows:

 

5.         Option Price.        The option price per Share of any Option shall
be the price determined by the Board; provided, however, that the option
exercise price shall never be less than the fair market value of Trinity’s
common stock on the date of grant.

 

End of Document

 

 

 

1 of 1

 



 

 